Table of Contents Report to Shareholders Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 24 9. Consolidated financial position 25 10. Business combinations 26 11. Changes in accounting policies 27 12. Controls and procedures 30 13. Selected quarterly financial information 31 Consolidated Interim Financial Statements Consolidated statement of financial position 32 Consolidated income statement 33 Consolidated statement of comprehensive income (loss) 34 Consolidated statement of changes in equity 35 Consolidated statement of cash flows 36 Notes to the Consolidated Interim Financial Statements (Unaudited) Note 1 – Nature of operations and summary of significant accounting policies 37 Note 2 – Changes in accounting policies 38 Note 3 – Business combinations 41 Note 4 – Accounts receivable 41 Note 5 – Debt facilities and finance expense, net 42 Note 6 – Government assistance 42 Note 7 – Earnings per share and dividends 43 Note 8 – Employee compensation 43 Note 9 – Other gains, net 43 Note 10 – Restructuring, integration and acquisition costs 44 Note 11 – Supplementary cash flows and income information 44 Note 12 – Fair value of financial instruments 44 Note 13 – Operating segments and geographic information 47 Note 14 – Related party transactions 50 Report to Shareholders CAE reported financial results for the second quarter ended September 30, 2013. Net income attributable to equity holders was $38.3million ($0.15 per share) this quarter, compared to $35.6 million ($0.14 per share) last year. Revenue for the quarter was $487.5million, compared to $506.5 million in the second quarter last year. All financial information is in Canadian dollars. CAE’s Board of Directors today approved a one cent increase in CAE’s quarterly dividend to six cents per quarter. “We improved operating margins during the quarter in both Civil and Military, sustaining our confidence that performance will be stronger in the second half,” said Marc Parent, CAE’s President and Chief Executive Officer. “Our operational focus yielded strong free cash flow* in the quarter of nearly $120 million, which enabled us to reduce net debt* below 40% of capital. We achieved a book-to-sales ratio* of 1.47 on solid order intake and our backlog* reached $3.9 billion. This includes a record $2.0 billion backlog in Civil, which is indicative of our sector leadership within a robust aerospace market. As a reflection of our confidence in CAE’s position and outlook, we are pleased to announce a 20 percent dividend increase.” Civil segments Revenue for our combined Civil segments decreased 6% in the second quarter to $269.3 million compared to $285.3 million last year. Second quarter operating income* was $39.0 million (14.5% of revenue) compared to $45.2 million (15.8% of revenue) last year. We received 13 FFS orders in the second quarter and have since sold another five, bringing us to 33 year to date.
